BIGGS, Circuit Judge.
In this case one exception was taken by the appellants at the trial. This exception was based upon the refusal of the trial court to dismiss the cause at the close of the plaintiff’s testimony upon his case in chief, it being the contention of the appellants that the plaintiff had made no case. No bill of exceptions has been settled or signed by the trial judge and none is part of the record before us. We must therefore refrain from expressing any opinion as to the merits of the controversy involved. The ruling of the federal courts in this respect has been well settled, as follows: “In the federal courts in actions at law a bill of exceptions, stating the ruling and the exception, settled and signed by the trial judge, is indispensable to the review of rulings on motions, oral or written, to strike out pleadings, as well as rulings on motions based on the evidence, or requests for instructions.” Chicago Great Western Ry. Co. v. Le Valley (C.C.A.8) 233 F. 384; Pomeroy’s Lessee v. State Bank of Indiana, 1 Wall. 592-599,17 L.Ed. 638; Young v. Martin, 8 Wall. 354-356, 19 L.Ed. 418; Michigan Insurance Bank v. Eldred, 143 U.S. 293, 298, 299, 12 S.Ct. 450, 36 L.Ed. 162; Rodriguez v. United States, 198 U.S. 156-165, 25 S.Ct. 617, 49 L.Ed. 994; Ghost v. United States (C.C. A.8) 168 F. 841; Ana Maria Sugar Co. v. Quinones (C.C.A.1) 251 F. 499-504; Franklin County v. Furry (C.C.A.7) 144 F. 663, 664; Adams v. Shirk (C.C.A.7) 121 F. 823; Western Dredging & Improvement Co. v. Heldmaier (C.C.A.7) 116 F. 179-184.
. There is/ therefore, no error of which we can take cognizance and the judgment of the District Court is affirmed.